PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BLACK et al.
Application No. 15/136,615
Filed: 22 Apr 2016
For SYSTEM FOR SACROILIAC JOINT FUSION
:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.137(a), filed February 17, 2021, to revive the above-identified application.

This renewed petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

The above-identified application became abandoned for failure to reply in a timely manner to the non-final Office action, mailed December 17, 2018, which set a shortened statutory period for reply of three months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on March 18, 2019.  A notice of abandonment was mailed on June 21, 2019.  

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    Section; and,
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 

	    whether the delay was unintentional.

On June 17, 2021, an original petition pursuant to 37 C.F.R. 
§ 1.137(a) was received, along with amendments to the claims and remarks, the petition fee, and the proper statement of unintentional delay.  The original petition was dismissed via the mailing of a decision on August 6, 2021 which indicates requirements one and two of 37 C.F.R. § 1.137(a) have each been met, the third requirement of 37 C.F.R. § 1.137(a) is not applicable as a terminal disclaimer is not required,1 and the   fourth requirement of 37 C.F.R. § 1.137(a) has not been satisfied.  

A renewed petition pursuant to 37 C.F.R. § 1.137(a) was filed on October 6, 2021, and dismissed via the mailing of a decision on December 20, 2021.

With this renewed petition filed on February 17, 2021, the fourth requirement of 37 C.F.R. § 1.137(a) remains unsatisfied.

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  In this instance, a petition under 37 C.F.R. § 1.137(a) was filed more than two years after the date of abandonment of this application.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

This application was filed by the law firm PABST PATENT GROUP LLP, and the original petition as well as the renewed petitions filed on October 6, 2021 and February 17, 2022 were each filed by Jeremy T. Thissell, who is employed by the law firm PLUMSEA LAW GROUP, LLC.  The designated applicant is Camber Spine Technologies, LLC, of Wayne, PA, of which Dan Pontecorvo is the co-Founder and CEO.2  



On January 3, 2019, PABST PATENT GROUP LLP sent a “reporting letter” to the Applicant, informing it of both the aforementioned non-final Office action and the dates on which an initial reply was due with and without an extension of time.  
PABST PATENT GROUP LLP also followed up with “reminder emails and phone calls.”3  Mr. Pontecorvo responded to the January 3, 2019 reporting letter in the sense that he held “one or more teleconferences” with his attorney(s), but did not commit one way or the other in regards to whether PABST PATENT GROUP LLP was to file a response to the non-final Office action.4 
The Applicant states Mr. Pontecorvo confirmed that “the Office Action fell through the cracks and Camber, preoccupied with other corporate matters, simply forgot to provide instructions for Pabst to proceed.”5
On July 16, 2019, PABST PATENT GROUP LLP  sent the Applicant a post-abandonment letter via e-mail (included with the renewed petition received on October 6, 2021 as Exhibit A), which cites an “absence of instructions from Camber Spine Technologies, LLC to file a response.”  
On July 18, 2019, Mr. Pontecorvo replied to the post-abandonment email of July 16, 2019 from PABST PATENT GROUP LLP with “[w]e want to preserve this can we talk.”6  
Mr. Pontecorvo spoke with PABST PATENT GROUP LLP on July 22, 2019, which quoted him a price for preparing a response to the Office action and the filing of a petition to revive this application.7  Mr. Pontecorvo has no recollection of the July 22, 2019 conversation.8  On this same day, PABST PATENT GROUP LLP sent an email to Mr. Pontecorvo which 9
Petitioner explains this was in line with PABST PATENT GROUP LLP’s usual dealings with Mr. Pontecorvo: the law firm would meet with him, he would request details and a cost estimate, and he would consider how he wished to proceed.10
Mr. Pontecorvo  made no attempt to revive this application following the July 22, 2019 phone call and e-mail, and he did not communicate how he wished to proceed one way or the other.11  
Five months passed, and in January of 2020 the Covid-19 pandemic arrived.  What happened next is unclear, in that the record contains statements that directly contradict each other.  
On the fourth page of the renewed petition received on October 6, 2021, Petitioner states “2020-03-19 – Due to COVID-19, Pennsylvania Governor Wolf ordered statewide closure of all “non-life sustaining business operations and services … [t]hus, Camber closed its office…”  
Yet on the seventh page of the renewed petition received on February 17, 2022, Petitioner tells a different story and states that Camber never closed.  The business qualifies as a life sustaining business and therefore fell under an exception to the statewide closure order, so it did not close its office.  It remained open at a limited level, laid off slightly more than half of its workforce, and operated at a 10% capacity.  This represents a significant reduction in capacity, but not a closure as previously asserted.   
During the pandemic, Camber struggled to remain afloat.12
On March 3, 2021. Mr. Pontecorvo made a request to PLUMSEA LAW GROUP, LLC to investigate the inventorship of a patent that concerns related subject matter because he was interested in licensing the same.13  In doing so, PLUMSEA LAW GROUP, LLC “realized that the present application was likely of significant interest to Camber”14  and the original petition was filed three months later.

response to this decision, Petitioner must explain what happened as a result of the Covid-19 Pandemic.  Did Camber close as he asserted over his Registration Number with the October 6, 2021 submission, or did it remain open as he asserted over this Registration Number with the February 17, 2022 submission?

Turning to the fourth requirement of 37 C.F.R. § 1.137(a), the present set of facts fails to support a finding that the entire period of delay was unintentional.

Mr. Pontecorvo was made aware of the existence of a non-final Office action, and the deadline for responding to the same.  Yet he appears to have learned of the cost for preparing the same (based on PABST PATENT GROUP LLP’s usual dealings with Mr. Pontecorvo) and then let the matter drop.  

Upon learning that the application went abandoned, he expressed interest in preserving the application, but then learned of the cost for reviving the application and let the matter drop.  

Years later he learned there might be value in this application as a result of entering into licensing negotiations concerning a patent that concerns related subject matter, and then authorized the filing of a petition to revive this application.

This explanation raises additional questions as to whether the delay was unintentional or the result of a deliberate choice not to prosecute the application and timely seek revival of the abandoned application. Intentional delay in seeking the revival of an abandoned application precludes relief under 37 C.F.R. 
§ 1.137(a).  Therefore, the Office is requesting additional information covering the date of discovering of abandonment until the filing of the initial petition to revive the application.

The Office reminds applicant M.P.E.P. § 711.03(c)(II)(C) sets forth, in pertinent part:

Where the applicant deliberately permits an application to become abandoned (e.g., due to a conclusion that the claims are unpatentable, that a rejection in an Office action cannot be overcome, or that the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as "unintentional" within the 

A delay resulting from a deliberately chosen course of action on the part of the applicant does not become an "unintentional" delay within the meaning of 37 CFR 1.137 because:

(A) the applicant does not consider the claims to be patentable over the references relied upon in an outstanding Office action;
(B) the applicant does not consider the allowed or patentable claims to be of sufficient breadth or scope to justify the financial expense of obtaining a patent;
(C) the applicant does not consider any patent to be of sufficient value to justify the financial expense of obtaining the patent;
(D) the applicant does not consider any patent to be of sufficient value to maintain an interest in obtaining the patent; or
(E) the applicant remains interested in eventually obtaining a patent, but simply seeks to defer patent fees and patent prosecution expenses.

Likewise, a change in circumstances that occurred subsequent to the abandonment of an application does not render "unintentional" the delay resulting from a previous deliberate decision to permit an application to be abandoned. These matters simply confuse the question of whether there was a deliberate decision not to continue the prosecution of an application with why there was a deliberate decision not to continue the prosecution of an application.

In particular, the Office seeks clarification as to whether the delay resulted from a deliberately chosen course of action on the part of the applicant because the applicant:

did not consider the patent to be of sufficient value 
to justify the financial expense of obtaining the 
patent;

did not consider the patent to be of sufficient value 
to maintain an interest in obtaining the patent; or

remained interested in eventually obtaining a patent, 
but simply sought to defer patent fees and patent 
prosecution expenses.

Each one of these deliberate courses of action would be considered intentional delay and preclude revival of the application. 

On renewed petition, the statement must clarify whether the entire period of delay resulted from the Applicant repeatedly forgetting to authorize his lawyer(s) to proceed, and not from a deliberate choice to divert funds or defer revival of the application while awaiting commercial interest in the invention.   

The statement must establish that applicant repeatedly forgot to respond to his lawyer(s), and did not make a conscious decision not to pay fees that were required to continue prosecution and then revive the abandoned application, and then changed his mind upon learning this technology could be financially valuable.

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C 
§ 704.

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,15 hand-delivery,16 or facsimile.17  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.18

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything 

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.19  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 Renewed petition received on October 6, 2021, page 3.
        3 Id. and Exhibit A that consists of the post-abandonment letter from PABST PATENT GROUP LLP to the Applicant.
        4 Renewed petition received on February 17, 2022, pages 3-4 and Exhibit A that consists of the post-abandonment letter from PABST PATENT GROUP LLP to the Applicant.
        5 Renewed petition received on February 17, 2022, pages 4-5.
        6 Renewed petition received on October 6, 2021, page 3 and concurrently submitted Exhibit B.
        7 Renewed petition received on October 6, 2021, pages 3-4 and concurrently submitted Exhibit B.
        8 Renewed petition received on October 6, 2021, page 4.
        9 Renewed petition received on February 17, 2022, page 5.
        10 Id.
        11 Id. at 6.
        12 Id. at 7-9.
        13 Id. at 10-12.
        14 Id. at 11-12.
        15 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        16 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        17 (571) 273-8300: please note this is a central facsimile number.  
        18 https://www.uspto.gov/patents/apply
        
        19 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.